


110 HR 3445 IH: Weather Mitigation Research and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3445
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish the Weather Mitigation Operations and
		  Research Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Weather Mitigation Research and
			 Technology Transfer Authorization Act of 2007.
		2.PurposeIt is the purpose of this Act to develop and
			 implement a comprehensive and coordinated national weather mitigation policy
			 and a national cooperative Federal and State program of weather mitigation
			 research and development.
		3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Weather Mitigation Advisory and Research
			 Board.
			(2)Executive
			 directorThe term Executive Director means the
			 Executive Director of the Weather Mitigation Advisory and Research
			 Board.
			(3)Research and
			 developmentThe term research and development
			 means theoretical analysis, exploration, experimentation, and the extension of
			 investigative findings and theories of scientific or technical nature into
			 practical application for experimental and demonstration purposes, including
			 the experimental production and testing of models, devices, equipment,
			 materials, and processes.
			(4)Weather
			 mitigationThe term weather mitigation means
			 changing or controlling, or attempting to change or control, by artificial
			 methods the natural development of atmospheric cloud forms or precipitation
			 forms which occur in the troposphere. Examples include rain enhancement,
			 snowpack augmentation, and hail suppression.
			4.Weather
			 mitigation advisory and research board established
			(a)In
			 GeneralThere is established in the Department of Commerce the
			 Weather Mitigation Advisory and Research Board.
			(b)Membership
				(1)In
			 generalThe Board shall consist of 11 members appointed by the
			 Secretary of Commerce, of whom—
					(A)at least 1 shall
			 be a representative of the American Meteorological Society;
					(B)at least 1 shall
			 be a representative of the American Society of Civil Engineers;
					(C)at least 1 shall
			 be a representative of the National Academy of Sciences;
					(D)at least 1 shall
			 be a representative of the National Center for Atmospheric Research of the
			 National Science Foundation;
					(E)at least 2 shall
			 be representatives of the National Oceanic and Atmospheric Administration of
			 the Department of Commerce;
					(F)at least 1 shall
			 be a representative of institutions of higher education or research institutes;
			 and
					(G)at least 1 shall
			 be a representative of a State that is currently supporting operational weather
			 mitigation projects.
					(2)TenureA
			 member of the Board serves at the pleasure of the Secretary of Commerce.
				(3)VacanciesAny
			 vacancy on the Board shall be filled in the same manner as the original
			 appointment.
				(b)Advisory
			 CommitteesThe Board may establish advisory committees to advise
			 the Board and to make recommendations to the Board concerning legislation,
			 policies, administration, research, and other matters.
			(c)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Board have been appointed, the Board shall hold its first
			 meeting.
			(d)MeetingsThe
			 Board shall meet at the call of the Chair.
			(e)QuorumA
			 majority of the members of the Board shall constitute a quorum, but a lesser
			 number of members may hold hearings.
			(f)Chair and Vice
			 ChairThe Board shall select a Chair and Vice Chair from among
			 its members.
			5.Duties of the
			 board
			(a)Promotion of
			 Research and DevelopmentIn order to assist in expanding the
			 theoretical and practical knowledge of weather mitigation, the Board shall
			 promote and fund research and development, studies, and investigations with
			 respect to—
				(1)improved forecast
			 and decisionmaking technologies for weather mitigation operations, including
			 tailored computer workstations and software and new observation systems with
			 remote sensors; and
				(2)assessments and
			 evaluations of the efficacy of weather mitigation, both purposeful (including
			 cloud-seeding operations) and inadvertent (including downwind effects and
			 anthropogenic effects).
				(b)Financial
			 AssistanceUnless the use of the money is restricted or subject
			 to any limitations provided by law, the Board shall use amounts in the Weather
			 Mitigation Research and Development Fund—
				(1)to pay its
			 expenses in the administration of this Act; and
				(2)to
			 provide for research and development with respect to weather mitigation by
			 grants to, or contracts or cooperative arrangements with, public or private
			 agencies.
				(c)ReportThe
			 Board shall submit to the Secretary of Commerce biennially a report on its
			 findings and research results.
			6.Powers of the
			 board
			(a)Studies,
			 Investigations, and HearingsThe Board may make any studies or
			 investigations, obtain any information, and hold any hearings necessary or
			 proper to administer or enforce this Act or any rules or orders issued under
			 this Act.
			(b)PersonnelThe
			 Board may employ, as provided for in appropriations Acts, an Executive Director
			 and other support staff necessary to perform duties and functions under this
			 Act.
			(c)Cooperation With
			 Other AgenciesThe Board may cooperate with public or private
			 agencies to promote the purposes of this Act.
			(d)Cooperative
			 AgreementsThe Board may enter into cooperative agreements with
			 the head of any department or agency of the United States, an appropriate
			 official of any State or political subdivision of a State, or an appropriate
			 official of any private or public agency or organization for conducting weather
			 mitigation activities or cloud-seeding operations.
			(e)Conduct and
			 Contracts for Research and DevelopmentThe Executive Director,
			 with the approval of the Board, may conduct and may contract for research and
			 development activities relating to the purpose described in section 2.
			7.Cooperation with
			 the weather mitigation operations and research boardThe heads of the departments and agencies of
			 the United States and the heads of any other public or private agencies and
			 institutions that receive research funds from the United States shall, to the
			 extent possible, give full support and cooperation to the Board and to initiate
			 independent research and development programs that address weather
			 mitigations.
		8.Funding
			(a)In
			 GeneralThere is established within the Treasury of the United
			 States the Weather Mitigation Research and Development Fund, which shall
			 consist of amounts appropriated pursuant to subsection (b) or received by the
			 Board under subsection (c).
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Board for the purposes of carrying out this Act $10,000,000 for each of fiscal
			 years 2006 through 2015. Any sums appropriated under this subsection shall
			 remain available, without fiscal year limitation, until expended.
			(c)GiftsThe
			 Board may accept, use, and dispose of gifts or donations of services or
			 property.
			
